                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

PAMELA BUTLER,                                )
                                              )
            Plaintiff,                        )
                                              )
    v.                                        )     No. 4:18 CV 1701 CDP
                                              )
MALLINCKRODT LLC, et al.,                     )
                                              )
            Defendant.                        )

                           MEMORANDUM AND ORDER

         Plaintiff’s attorney Jonathan M. Soper has filed a motion for admission to

this Court pro hac vice. He has certified, as required, that he does not reside in this

district and “is not regularly employed in this district and is not regularly engaged

in the practice of law in this district.” A review of the Court’s electronic docketing

system shows that in the last two years attorney Soper has filed six cases in this

district (two of the cases were originally filed in state court in this district and then

removed). It appears to me that if an attorney is filing six cases in eastern

Missouri (whether in federal or state court), he is regularly practicing law in this

district and he should apply for regular admission to our bar.

         I will grant the pro hac vice motion for this case but will direct attorney

Soper that if he chooses not to follow my advice to apply for admission to our bar,

then any future pro hac vice motions filed in the United States District Court for
the Eastern District of Missouri shall have this Order attached and must explain

why he continues to believe he is not regularly engaged in the practice of law here.

      Accordingly,

      IT IS HEREBY ORDERED that the motion of attorney Jonathan M. Soper

for admission pro hac vice [5] is granted for purposes of representing plaintiff

Pamela Butler in this case.

      If attorney Soper chooses not to apply for admission to the bar of this Court,

      IT IS FURTHER ORDERED that all future motions for admission pro hac

vice filed in the United States District Court, Eastern District of Missouri, by

attorney Jonathan M. Soper shall have this Order attached to the motion(s) as well

as a statement from attorney Soper explaining why he believes he is not regularly

engaged in the practice of law here.




                                           _________________________________
                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE


Dated this 12th day of October, 2018.




                                         -2-
